Conrad, J.
The question presented is whether a demand note, without express provision for the payment of interest, will bear interest from the date of demand.
The law seems well settled that when an instrument provides for interest, it runs from the date; that where no interest is reserved, interest runs from the date of maturity at the legal rate; that interest on a demand note runs from the time of demand. Interest after maturity or from demand is by way of damages.
The Delaware courts have clearly recognized the principle that interest is a legal incident to the principal sum, existing from the default in the performance of the contract by the debtor, wherever there is a certainty in the sum to be paid, and the time of payment.
*211Further our courts have held that where a debt is wrongly withheld by the defendant, after the plaintiff has endeavored to obtain payment of it, the jury may give interest in the shape of damages for the unjust detention of the debt. Interest is allowed in general on the ground of contract, or the usage of trade where a promise to pay interest is implied from such usage or from other circumstances. Stockton’s Adm’r. v. Guthrie, 5 Harr. 204; Black’s Ex’rs. v. Reybold, 3 Harr. 528.
The general principle is that when the principal of a claim is extinguished by the act of the plaintiff, or of the parties, all of its incidents go with it. It is on this principle that the defendant below appellant relies, his contention being that the principal sum of the note had been fully paid and that a suit could not now lie for the interest.
The court cannot agree with his contention as we do not see how that law can be applicable to this case. Here the principal sum due by the note was retained by the defendant below appellant against the declared will of the plaintiff below respondent, who. was entitled to receive it, from the date of demand; and as the payments were made in small amounts and at varying and prolonged intervals, the settled law, together with the general usage and practice allow the holder of the note interest as damages or compensation for the loss occasioned by the delay.
The payments made by the defendant below appellant were applied to the note, principal and interest from the date of the demand, after the manner of partial payments, and the court finds for the plaintiff below respondent and against the defendant below appellant for three hundred and seventeen dollars and sixty-three cents.
Let judgment be entered accordingly.